Citation Nr: 0619658	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial evaluation for hepatitis 
B, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hepatitis B and assigned a 10 percent disabling evaluation.  
The veteran disagrees with the level of disability assigned.

Although the appellant requested a hearing before a Veterans 
Law Judge, he failed to appear for a hearing scheduled in 
June 2006.  He has not provided any explanation for his 
failure to appear, or requested that his hearing be 
rescheduled.  As such, the request for a hearing is 
considered withdrawn.

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's hepatitis B is not manifested by daily 
fatigue, malaise and anorexia, with incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during any 12 month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hepatitis B are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish both an increased rating, and the 
effective date of any increase in the September 2004 rating 
decision on appeal, the January 2005 statement of the case 
(SOC), an October 2005 supplemental statement of the case 
(SSOC).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2005 
SOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the October 2005 SOC.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in October 2005, and prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied or 
substantially complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has made reasonable attempts to obtain all 
relevant records of the veteran's treatment identified by the 
veteran.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA examinations were provided in September 2004 and May 2005.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for an increased initial rating for 
hepatitis B.  The veteran has not indicated, and the 
evidence does not show, that there are any unobtained records 
which could possibly substantiate his claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Decision

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

The veteran's hepatitis B is currently evaluated as 10 
percent disabling under Diagnostic Code 7345.  A 10 percent 
rating is warranted when there is intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

The next higher, or 20 percent rating is warranted when there 
is daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 100 percent rating is warranted when competent and 
probative evidence shows that chronic liver disease without 
cirrhosis (including hepatitis B and chronic active 
hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note (2 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2005).

The veteran was granted service connection in September 2004 
for hepatitis B based in part on the results of a recent VA 
examination which noted that he had received treatment for a 
combat injury during service which include injections for 
pain using needles which had been used repeatedly for many 
individuals.  The results of private blood testing in July 
2004 showed that he had the antibody for hepatitis B and that 
this was probably contracted as a young man.  Currently, the 
veteran complained of periodic nausea, mostly in the morning.  
He denied vomiting, hematemesis or melena, or any treatment 
in connection with his hepatitis B.  the veteran stated that 
he still experienced bilateral upper abdominal quadrant pain 
which was not related to his diet.  He denied abdominal 
distention or fluid accumulation.  He denied fatigue, general 
weakness, depression or anxiety.  On examination, he appeared 
in no acute distress and with normal appearance.  His weight 
was 256 pounds.  The abdomen was soft and flat without any 
signs of tenderness.  There was mild tenderness in the 
epigastric area.  The veteran stated that his weight was 
stable, and he did not have diarrhea or malabsorption.  His 
muscle strength and wasting were stable.  He did not have any 
signs of liver disease including palmar erythema or spider 
angiomata.  The conclusion was history of hepatitis B with no 
clinical manifestations at the present.

In a November 2004 statement, the veteran argued that he 
should be rated higher for his hepatitis B because of 
problems he had been having with his stomach and joints over 
the years.  

VA and private treatment records have been reviewed, but do 
not show any treatment for complaints related to hepatitis B.

In January 2005, the veteran wrote that he had had a lot of 
problems with his stomach, and hypertension, and joint 
problems in his feet, shoulders, hands and arms.  He also had 
a tingling sensation in his feet and toes.  In February 2005, 
he wrote that sometimes he threw up blood.  

On VA examinations in May 2005, the examiner reviewed the 
claims file and the veteran's medical history to determine if 
there was any connection between his complaints and his 
hepatitis B.  The examiner noted that the veteran had never 
had an illness which would be consistent with hepatitis B, 
and he did not recall ever having had jaundice or having been 
diagnosed with acute hepatitis.  He has had normal liver 
function tests, and at least two CT scans of his abdomen 
since 2000 were negative for any evidence of liver disease.  
The examiner noted that the veteran's medical history was 
remarkable for quite a few health problems including coronary 
artery disease, colon polyps, trauma to the right knee from a 
motor vehicle accident eventually requiring a total knee 
arthroplasty, hypertension, gout, rotator cuff tear of the 
left shoulder, impingement syndrome of the right shoulder, 
chronic orthostatic lightheadedness, gastroesophageal reflux 
disease with Barrett's esophagitis, recurrent deep venous 
thrombosis, kidney stones, polymyalgia rheumatica, transient 
ischemic attacks and acute upper GI bleed secondary to Plavix 
and aspirin use.  The examiner concluded that the veteran had 
an acute symptomatic case of hepatitis B at some point in the 
past, but had recovered from this infection without sequelae.  
He had never had any clinical evidence of chronic liver 
disease, acute liver disease or abnormal liver function 
testing and there was no medical connection between any of 
his reported health problems and his history of having had, 
and having recovered from, hepatitis B.

In July 2005, the RO denied servi ce connection for multiple 
conditions claimed as secondary to the veteran's service 
connected hepatitis B.  

After a review of the record, the preponderance of the 
evidence does not support an initial rating higher than 10 
percent for hepatitis B.  Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  The competent medical evidence 
shows that the veteran does not have active hepatitis B 
infection, and that none of his reported health problems are 
related to his hepatitis B.  He does not have daily fatigue, 
malaise and anorexia and he has not had any incapacitating 
episodes as a result of his hepatitis B, as defined under the 
diagnostic criteria.  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased initial evaluation for hepatitis B is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


